Citation Nr: 1016714	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  09-35 637	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION


The Veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  That decision granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation effective from January 18, 2008.  The Veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

During the pendency of the appeal, a rating decision dated in 
June 2009 increased the Veteran's disability evaluation for 
PTSD to 70 percent effective from January 18, 2008.  However, 
applicable law mandates that when a veteran seeks an 
increased evaluation, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See AB v. 
Brown, 6 Vet. App. 35 (1993). 


FINDING OF FACT

On April 14, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant and 
his authorized representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized 
representative, submitted a statement to the RO in March 2010 
in which he indicated that he would like to withdraw his 
appeal.  The RO then forwarded the statement to the Board on 
April 14, 2010, prior to the promulgation of a decision in 
this case.  As such, the Veteran has withdrawn this appeal, 
and hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal, and it is 
dismissed.


ORDER

The appeal is dismissed.




		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


